DETAILED ACTION
Claim Status
	Claims 1-143, 146-148, and 151-164 are cancelled.
	Claims 144, 145, 149, and 150 are allowed.

Specification Amendments
	The amendments to the Specification filed 9 August 2021, to correct blurry equations at paragraphs [0050.10]-[0050.12], were previously entered in the Corrected Notice of Allowance mailed 18 August 2021. 

Information Disclosure Statements
The Information Disclosure Statement filed 24 August 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered. The most recent Office Action in co-pending 16/874,104 (the later filed application) has been reviewed.  
The Information Disclosure Statements filed 25 February 2021; 27 February 2021; 28 February 2021; 6 April 2021; 8 April 2021; 19 May 2021 (2); and 13 July 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered, as previously mailed in the Allowance Notice of 23 July 2021.  Each reference has been carefully considered, including co-pending 16/874,104 (the later filed application) and said IDS documents have been signed and included with this office action.



Declaration filed under 37 CFR 1.132
	The Declaration filed herein (“Niazi” declaration) has previously been considered in full and is deemed persuasive to overcome the outstanding issues of record pertaining to the obviousness rejection cited over Hacohen as evidenced by Sanborn in view of Niazi and/or Kreiter and in view of Rudloff.  As discussed also in the Interview conducted 26 March 2021, the instant declaration provides for secondary evidence of unexpected results as attested to by Niazi (see declaration filed 5 May 2021 particularly at page 2, points 4-6.).

Drawings
	The Drawings submitted 23 March 2017 are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 144, 145, 149, and 150 continue to be allowed for the reasons of record.  In particular the prior art is withdrawn in view of the submitted declaration (see above).  Further, as discussed in the Interview and indicated in the Interview Summary of 31 March 2021, the issues under 112 are withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 


/Lori A. Clow/Primary Examiner, Art Unit 1631